Citation Nr: 1204077	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-10 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for depression, both on the basis of direct incurrence in service and, alternatively, on a secondary basis as due to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1967 to February 1968.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Boston, Massachusetts, and that office forwarded the appeal to the Board. 

The Veteran twice testified at hearings in support of his claims - initially in May 2005 before a local hearing officer and more recently in May 2007 at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge.  During the more recent hearing, the Veteran submitted additional evidence (some VA outpatient treatment records) and waived his right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2011). 

The Board issued a decision in August 2007 denying an additional claim the Veteran also had appealed for service connection for hyperlipidemia (elevated cholesterol).  However, the Board remanded all of his remaining claims to the RO via the Appeals Management Center (AMC) for further development and consideration. 

After receiving the case back from the AMC, the Board issued a decision in January 2009 adjudicating and denying several other claims the Veteran had appealed, as well, namely, for service connection for Type II Diabetes Mellitus, claimed as due to exposure to herbicides, i.e., Agent Orange, also for hypertension, both on the basis of direct incurrence in service and, alternatively, as secondary to the Type II Diabetes Mellitus from exposure to herbicides, and for chronic sinusitis, a skin condition (dermatitis, eczema), osteoarthritis of the left shoulder, thumbs, and knees, diverticulosis, and a hiatal hernia and gastroesophageal reflux disease (GERD).  However, the Board again remanded this remaining claim for depression for still further development and consideration - in particular, to schedule a VA compensation examination for a medical nexus opinion concerning the likelihood the depression the Veteran experienced in service was chronic (such as from his wife leaving him while pregnant, etc.) or, instead, more likely than not just situational and eventually resolved.  In other words, this opinion was needed to assist in determining the likelihood that any current depression is attributable to his military service.  He had this requested VA examination in February 2009, so the following month, and the examiner provided this requested medical nexus opinion.  Upon receiving the file back from the AMC, however, the Board noticed the report of the examination, so including this necessary medical nexus opinion, was not in the file.  So the Board again remanded this claim in June 2010 to obtain this report containing this requested opinion.  This report and opinion since have been associated with the file for consideration in this appeal.


FINDINGS OF FACT

1.  The Veteran has no adjudicated service-connected disabilities, including PTSD; and, as mentioned, the Board already has denied his claims for service connection for hyperlipidemia (elevated cholesterol), for Type II Diabetes Mellitus, claimed as due to exposure to herbicides, i.e., Agent Orange, also for hypertension, both on the basis of direct incurrence in service and, alternatively, as secondary to the Type II Diabetes Mellitus from exposure to herbicides, and for chronic sinusitis, a skin condition (dermatitis, eczema), osteoarthritis of the left shoulder, thumbs, and knees, diverticulosis, and a hiatal hernia and GERD.

2.  The most probative (competent and credible) evidence of record also indicates the Veteran's current depression is unrelated to his military service - including not caused or made permanently worse by any service-connected disability.



CONCLUSION OF LAW

The Veteran's current depression is not due to chronic disease or injury incurred in or aggravated by his military service and not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection eventually is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2004, November 2006, and September 2007.  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  

Note also that the November 2006 and September 2007 letters complied with Dingess by as well discussing the downstream disability rating and effective date elements of the claim.  And of equal or even greater significance, after providing the additional Dingess notices, the RO and AMC went back and readjudicated his claim in the May 2008, September 2009 and September 2010 SSOCs - including considering any additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), Social Security Administration (SSA) records, worker's compensation claim records, VA treatment records, private treatment records, and any lay or other statements in support of his claim.  In addition, the RO arranged for a fee-based psychiatric examination in May 2004 and more recently a VA compensation examination in February 2009, following and as a result of the Board's January 2009 remand, to as already mentioned determine whether the depression he experienced in service was chronic, i.e., permanent (such as from his wife leaving him while pregnant, etc.) or, instead, more likely than not just situational and eventually resolved.  In other words, this opinion was needed to assist in determining the likelihood that any current depression is attributable to his military service or dates back to his service.  The opinion obtained in February 2009 is responsive to this determinative issue of causation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And in obtaining the Veteran's SSA records, the report of the February 2009 VA compensation examination containing this necessary medical nexus opinion, and later associating it with the claims file for consideration, the Board is satisfied there was compliance with its August 2007, January 2009 and June 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.  

II.  Whether Service Connection is Warranted for Depression, Including as Secondary to a Service-Connected Disability

The Veteran contends that he suffers from chronic depression, which is either directly due to his military service since he also experienced depression while in service or, in the alternative, is due to other disability related to his military service (i.e., other service-connected disability), so secondarily related to his service.  When determining service connection, all potential theories of entitlement, direct, presumptive, and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  But having said that, the first point worth noting is that the Board already has been considered and denied in August 2007 his claim for hyperlipidemia (elevated cholesterol) and more recently in January 2009 his additional claims for Type II Diabetes Mellitus, claimed as due to exposure to herbicides, i.e., Agent Orange, also for hypertension, both on the basis of direct incurrence in service and, alternatively, as secondary to the Type II Diabetes Mellitus from exposure to herbicides, and for chronic sinusitis, a skin condition (dermatitis, eczema), osteoarthritis of the left shoulder, thumbs, and knees, diverticulosis, and a hiatal hernia and GERD.  He has no adjudicated service-connected disabilities, including PTSD.  Therefore, it follows that he cannot establish service connection for his depression as secondary to any of these other claimed disabilities since they, themselves, have not been etiologically linked to his military service.  See 38 C.F.R. § 3.310(a) and (b) (permitting service connection on this secondary basis for disability that his proximately due to, the result of, or chronically aggravated by a service-connected disability).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  And, unfortunately, after reviewing the medical and other evidence of record, including the lay evidence, the Board finds that the preponderance of this evidence also is against his claim for service connection for his depression on a direct-incurrence basis, meaning as directly related to his military service.  


Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Service connection may be established either by showing direct incurrence or aggravation in service or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or showing he at least has since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic, i.e., permanent in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet (pes planus), varicose veins, ringing in the ears (tinnitus), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).


In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt material to the determination is resolved in his favor.  38 C.F.R. § 3.102.

There is no disputing the Veteran has clinical depression, satisfying the preliminary, most fundamental, threshold requirement for service connection.  His VA treatment records from February 2004 to March 2008 note his diagnosis and treatment for clinical depression.  Moreover, the May 2004 and February 2009 VA examiners confirmed this diagnosis.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).  

Consequently, the determinative issue instead is whether the Veteran's depression is attributable to his military service or, instead, the result of other unrelated factors or causes.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, it is in this critical respect that his claim fails.


As for in-service incurrence of a relevant disease or injury, the Veteran's STRs show treatment for anxiety, sleep disturbance, memory loss, and dizziness in December 1967 and January 1968.  He was subsequently discharged with an immature personality disorder.  His separation examination noted that he had anxiety due to marital difficulties, and that he had been having difficulty sleeping for the previous 8 months, a significant portion of his period of military service.  Personality disorders, however, are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Consequently, service connection is not warranted for the Veteran's personality disorder.  His military service ended in February 1968.

But he was later diagnosed with depression; it was first diagnosed in February 2004, according to his VA treatment records.  Thereafter, during his May 2004 fee-based psychiatric evaluation, he reported treatment for sleep disorders in 1968 and 1969, so during or contemporaneous to his military service.  He mentioned symptoms of sadness, emotional withdrawal, irritability, anger, and mood swings.  He was diagnosed with dysthymic disorder.  The examiner did not review the claims file or comment on the etiology of the depression in terms of whether it was attributable to the Veteran's military service or dated back to his service.

The Veteran continued to receive treatment for his depression at VA facilities from February 2004 to March 2008.  In February 2004, he reported one instance of sexual abuse at age 6 or 7.  Diagnoses of mood disorder and narcissistic personality disorder also were established in June 2004.  He again reported the same incident of sexual abuse as a child in January and June 2005.  A January 2005 VA treatment record notes a diagnosis of PTSD and indicates it is a result of his childhood and his experience in Vietnam.  His VA treatment records do not, however, provide any opinions or determinations as to the etiology of his depression, and specifically in terms of whether it is attributable to his military service or dates back to his service.  

During his May 2007 hearing, he testified that he became depressed while in the service, albeit due to his then current marital problems.  He said that his wife had left him while pregnant, and that he did not see her or his child again.

He has additionally provided statements dated in February and March 2008 from his brother, D. A., and a friend, R.G., describing him as being depressed since his first wife left him [while in the military].

The resultant primary purpose of the Board's January 2009 remand of this claim was to have the Veteran undergo a VA mental status evaluation for a medical nexus opinion concerning the likelihood the depression he had experienced in service was chronic (such as from his first wife leaving him while pregnant, etc.) or, instead, more likely than not just situational and eventually resolved.  In other words, this opinion was needed to assist in determining the likelihood that any current depression is attributable to his military service or dates back to that depression in service.

Pursuant to this remand directive, the Veteran had this requested VA compensation examination in February 2009.  The examiner determined the Veteran suffered from dysthemia.  During the objective mental status portion of the examination, the examiner observed the Veteran suffers from sleep impairment, but does not have inappropriate behavior, obsessive or ritualistic behavior, suicidal and homicidal ideations.  He also can maintain personal hygiene and does not have episodes of violence.  The examiner also stated the Veteran's level of function had stabilized at the current level over the past several years.  However, he has become more depressed since stopping therapy two years earlier - as evidenced by his increased withdrawal both socially and from activities.  His physical problems (obesity, pain), according to this VA compensation examiner, play a key role in his ability to work, which also contributes to his depressed mood.  His depression is also related to his current circumstances concerning his marriage and financial problems.  And in response to the question the Board specifically had asked concerning the etiology of any current depression and its potential relationship to or with the Veteran's military service, including what had occurred while he was in service (e.g., his wife leaving him while pregnant, etc.), this VA examiner concluded by saying the Veteran's current depression is more related to other factors than those that occurred during his military service, including child sexual abuse, subsequent marital problems (second and third wives were unfaithful), physical problems unrelated to military experience such as obesity, and current employment and resulting financial struggles, neither of which appear to be caused by his marital problems which occurred during his period of military service.  

Hence, this VA compensation examiner charged with providing this necessary medical comment concerning the etiology or cause of the Veteran's current depression has disassociated it from his military service, including to the unfortunate event that occurred during his service when his wife left him while pregnant, which apparently resulted in him not ever seeing her again or their child, ever.  So there simply is no competent and credible medical evidence of record etiologically linking his current depression to his military service - either directly or indirectly (i.e., secondarily) as caused or aggravated by a service-connected disability.  Rather, to the contrary, there is competent and credible medical evidence specifically discounting this notion.  And, absent this supporting medical nexus evidence, service connection is not warranted because determining the etiology of clinical depression is not subject to mere lay opinion, so the link between the depression in service and during the years since cannot be established merely based on the Veteran's lay statements and those of the others who submitted statements on his behalf.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

The Board also sees the Veteran is in receipt of SSA disability compensation for mental illness, but specifically for affective disorders with the date of onset noted as June 2002, so far removed from his service.  Regardless, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 



ORDER

The claim of service connection for depression, including as secondary to a 
service-connected disability, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


